DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 19, 2021 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with remarks March 2, 2021. Claims 1, 3-6, 8-11, 13-16 and 18-20 have been amended. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed March 2, 2021, Applicants amended the title of the invention to render the objection to the specification moot. The previous objection to the specification is withdrawn. 


Allowable Subject Matter
6.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Kwak et al. (US 2019/0349904) and Choi et al. (US 2020/0153672) are generally directed to various aspects of processing higher layer signaling that configures a set of combinations for slot formats for the UE, detecting, via blind decoding on at least a portion of a control resource set Downlink Control Information (DCI) message that indicates a combination for slot formats of the set of combinations for slot formats via a SFI (slot format indicator), whether that symbol is DL (Downlink), UL (Uplink), or a flexible symbol in the slot format; transmitting an uplink control channel, transmitting/receiving a synchronization signal, and sharing resources of a data channel and a control channel in a wireless cellular communication system. 
However, in consideration of the claim amendment with arguments/remarks filed on March 2, 2021, the information disclosure statement (IDS) submitted on March 19, 2021, and further search, no prior art reference or a combination of prior art references 
“receiving downlink control information, wherein the downlink control information indicates a format of a slot, and the format indicates a transmission direction of a symbol in the slot,” and “wherein an uplink symbol in the slot is a time resource that can be used for the uplink transmission without scheduling,” as specified in claim 1. 
Similar limitations are included in claim 11. 
“sending downlink control information to the terminal, wherein the downlink control information indicate a format of a slot, and the format indicates a transmission direction of a symbol in the slot,” and “wherein an uplink symbol in the slot is a time resource that can be used for the uplink transmission without scheduling,” as specified in claim 6. 
Similar limitations are included in claim 16. 
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473